Citation Nr: 0942819	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  07-13 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 
percent for service-connected right leg varicose veins and 
superficial phlebitis.

2.  Entitlement to an increased evaluation in excess of 10 
percent for service-connected left leg varicose veins.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Law Clerk



INTRODUCTION

The Veteran had active duty service from May 1951 to May 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Veteran indicated in his Substantive Appeal that he 
wished to have a hearing before the Board but subsequently 
cancelled this request.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's varicose veins with superficial phlebitis 
in the right leg do not result in persistent edema or stasis 
pigmentation.

2.  The Veteran's varicose veins in the left leg do not 
result in persistent edema.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 20 
percent for service-connected right leg varicose veins and 
superficial phlebitis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 
7120 (2009).

2.  The criteria for an increased evaluation in excess of 20 
percent for service-connected left leg varicose veins have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.104, Diagnostic Code 7120 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, in a January 2006 letter, issued prior to the 
decision on appeal, and in a December 2007 letter, the 
Veteran was provided notice regarding what information and 
evidence is needed to substantiate his claim for an increased 
rating, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence 
will be obtained by VA.  The letters advised the Veteran to 
submit evidence from medical providers, statements from 
others who could describe their observations of his 
disability level, and his own statements describing the 
symptoms, frequency, severity and additional disablement 
caused by his disability.  In addition, the December 2007 
letter advised the Veteran of the necessity of providing 
medical or lay evidence demonstrating the level of 
disability, and the effect that the disability has on his 
employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009) (VCAA notice in a claim for increased rating 
need not be "veteran specific").  The notice also provided 
examples of pertinent medical and lay evidence that the 
Veteran may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to a disability evaluation.  
Similar information regarding the types of evidence 
considered when assigning a disability evaluation was 
provided in a May 2008 letter, along with the relevant rating 
criteria.  The December 2007 letter advised the Veteran of 
the types of information and evidence necessary to establish 
an effective date.  The case was last adjudicated in July 
2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran including VA treatment records and examination 
reports, and private medical records.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
argument, as well as presenting for VA examinations.  Thus, 
the Veteran was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notices is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  Therefore, 
any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See Conway, 
353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2009); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider a veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Varicose veins are evaluated under 38 C.F.R. § 4.104, 
Diagnostic Code 7120.  Under that Diagnostic Code, a 10 
percent evaluation is warranted for varicose veins manifested 
by intermittent edema of extremity or aching and fatigue in 
leg after prolonged standing or walking, with symptoms 
relieved by elevation of extremity or compression hosiery.  A 
20 percent evaluation is warranted for persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema.  A 40 
percent rating is warranted for persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent rating is warranted for persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration.  A 100 percent rating is 
warranted for massive board-like edema with constant pain at 
rest.  38 C.F.R. § 4.104, Diagnostic Code 7120 (2009).  A 
note following Diagnostic Code 7120 provides that the 
evaluations are for involvement of a single extremity and 
that if more than one extremity is involved, each extremity 
is to be separately rated.  The same criteria are used to 
evaluate post phlebitic syndrome under Diagnostic Code 7121.

The Veteran has appealed the denial of ratings in excess of 
20 percent for his right leg varicose veins and superficial 
phlebitis, and in excess of 10 percent for his left leg 
varicose veins under Diagnostic Code 7120.

The Board finds that neither of the Veteran's lower 
extremities demonstrates persistent edema, and in the case of 
the Veteran's right lower extremity, does not additionally 
demonstrate any stasis pigmentation, which warrants a higher 
evaluation.  

Specifically, the Veteran's right lower extremity was red and 
tender during an ultrasound in February 2006.  At a separate 
examination a week later, the Veteran was noted as having a 
2.5cm by 2.5cm swollen region in his right calf.  The private 
physician indicated that it appeared to be an infected 
lesion, and he prescribed antibiotics.  About a week later, a 
different private physician in the same office noted that the 
Veteran did not have any leg swelling at that time, but did 
note that the Veteran was experiencing a recurrence of his 
superficial thrombophlebitis, which extended from the medial 
part of the leg all the way up to the medial part of his mid-
thigh but not any higher.

The Veteran also received a VA examination in February 2006.  
During examination, the examiner noted that the Veteran had 
minimal amounts of nonpainful and nontender distal 
varicosities in his left lower extremity, but had multiple, 
superficial varicosities which were "ex	quisitely tender" 
but compressible in his right lower extremity.  The examiner 
noted that physical exertion and exercise were precluded.  
The Veteran occasionally wore compression hose, and walked 
half a block before "experiencing heaviness and discomfort 
in his leg."  There was no mention of any edema or stasis 
pigmentation of his lower extremities during examination.

At a September 2007 VA examination, the Veteran reported that 
he has aching and pain in his legs, as well as fatigue and 
abnormal sensations at rest or with activity.  He reported 
that he was not taking medication for the disorder, but used 
elevation and compression hose.  He reported that he can 
stand or walk for 5 to 10 minutes before he has discomfort in 
his legs.  Objective examination revealed large vermiform 
varicosities of both lower extremities, right greater than 
left.  The VA examiner noted that these were painful and 
tender to touch, but noted that there was no edema.  He did 
note there was hemosiderin deposition on both lower 
extremities which was likely secondarily due to his venous 
stasis.  The examiner diagnosed "[b]ilateral varicose veins 
with symptomatology as noted."  

VA outpatient treatment records dating from September 2005 
through February 2008 do not demonstrate any edema.  
Specifically, in July 2006, October 2006, January 2007, 
October 2007, and February 2008, it was noted that 
examination of the extremities revealed no edema.

Given the foregoing evidence, the Board finds that the 
preponderance of the evidence fails to indicate that the 
Veteran has persistent edema to either his right or left leg.  
As noted by the Diagnostic Code, a critical symptom required 
for an evaluation in excess of 20 percent for the right leg 
and 10 percent for his left leg is persistent edema.  The 
record indicates that the Veteran had some swelling in his 
right leg, which the private physician attributed to an 
infected lesion; however, subsequent evaluation a week later 
showed no leg swelling.  Furthermore, no edema was 
subsequently noted in the Veteran's VA examination reports, 
VA outpatient treatment records, or private treatment 
records.  Thus, the Board finds that there is, at most, 
intermittent edema of his lower extremities, which does not 
warrant a higher evaluation for either his right or left leg.  

The Veteran's representative has argued on appeal that the 
Veteran should be given a new VA examination because the VA 
examinations of record did not specifically state the 
existence, or lack thereof, of stasis pigmentation, eczema or 
intermittent ulceration.  However, the Board finds that a new 
VA examination is not warranted.  Specifically, conditions 
such as stasis pigmentation, eczema or intermittent 
ulceration would be serious enough conditions that their 
existence during examinations would have been noted.  The 
2007 examiner specifically diagnosed varicose veins "with 
symptomatology as noted."  Such statement reflects that he 
identified the symptomatology that was present.  
Additionally, the other VA and private medical records do not 
show any of these symptoms.  The Board further notes that 
prior VA examinations in 2002 and 2004 likewise revealed no 
such symptoms.  In any event, as noted above, in the absence 
of persistent edema, the criteria for higher evaluations than 
those presently assigned are not more nearly approximated.  
38 C.F.R. § 4.7.

The Board concludes that the medical findings are of greater 
probative value than the Veteran's allegations regarding the 
severity of his varicose vein disabilities.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim for entitlement to evaluations in excess of 20 
percent for service-connected right leg varicose veins and 
superficial phlebitis, and in excess of 10 percent for left 
leg varicose veins.  See 38 C.F.R. § 4.104, Diagnostic Code 
7120.

The Board has considered whether the Veteran's service-
connected right and left leg conditions present an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology and provide for consideration of 
additional symptomatology than is currently shown by the 
evidence.  Thus, his disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluations 
are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

In reaching the above conclusions, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).




ORDER

An increased evaluation for service-connected right leg 
varicose veins and superficial phlebitis is denied.

An increased evaluation for service-connected left leg 
varicose veins is denied.



____________________________________________
K.A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs
         

